Title: To Benjamin Franklin from Thomas Mante, 10 January 1780
From: Mante, Thomas
To: Franklin, Benjamin


Paris chez un horloger vis a vis l’hotel d’York rue Jacob. 10 Jany. 1780.
Sir
On the 10th. of last month I was cut for the stone the operation was attended with the desired effect. Since that time I have been struggling with the want of almost every thing necessary for a person in that situation. If once more you will permit me to ask your aid, it will be the last time, and by granting it to me, you will relieve an afflicted person from great distress. I have the honour to be Sir Your most obliged obed humble Servant
Thomas Mante
 Addressed: A Monsieur / Monsieur Franklin / Ministre plenipotentiaire des Etats / unies de L’Amerique. / A Passy.
Notation: Thomas Mante
